Citation Nr: 0730995	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-15 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 1981 rating decision in which the RO awarded a non-
compensable evaluation for post-traumatic stress disorder 
(PTSD), effective from January 20, 1981.

2.  Whether there was CUE in a September 1983 RO action, in 
which the RO informed the veteran of the need for additional 
evidence before further action would be taken on a claim for 
an increased rating for PTSD.

3.  Entitlement to an effective date earlier than January 29, 
2003, for the award of a 70 percent rating for PTSD.


REPRESENTATION

Georgianne Bolinger, Attorney at Law




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 and July 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2007.  A transcript of that 
hearing is of record.  At the hearing, the veteran's 
representative made an appearance despite the fact that a 
document appointing her as representative was not of record.  
She assured the undersigned that a new power of attorney 
would be executed at the RO on the date of the hearing.


FINDINGS OF FACT

1.  The veteran's allegations of error in a November 1981 
rating decision amount to no more than a contention that VA 
did not properly weigh the evidence in light of then-extant 
regulations.

2.  The veteran's allegations of error in a September 1983 RO 
action amount to no more than a contention that VA did not 
assist the veteran in developing his claim.

3.  An April 1988 claim for an increased rating submitted by 
the veteran was subsequently abandoned; a new claim was not 
filed until January 29, 2003.


CONCLUSIONS OF LAW

1.  The claim of CUE in a November 23, 1981 rating decision, 
in which the RO granted a non-compensable rating for PTSD, is 
not valid.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2007).

2.  The claim of CUE in a September 20, 1983 RO action, in 
which the RO required the submission of more information 
before it would consider his claim, is not valid.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2007).

3.  An effective date earlier than January 29, 2003, for the 
award of a 70 percent rating for PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.158, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a)(2007).  CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. 
Brown, 6 Vet.  App. 40, 43-44 (1993).  To establish CUE, a 
claimant must show either that the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and/or evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See, e.g., 38 C.F.R. § 20.1403(d) (2007).  The Court has held 
that allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.   
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 
44.  In addition, the Court has held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994) (VA's breach of duty to assist caused incomplete 
record but not incorrect record).

Claims that fail to comply with the requirement that 
allegations of CUE be set forth clearly and specifically 
shall be dismissed without prejudice to refiling.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003).

I. Claim of CUE in a November 23, 1981 rating decision

In this case, the veteran does not contend that the correct 
facts, as they were known at the time were not before the 
adjudicator.  Rather, his representative contends that the 
regulatory provisions, specifically the rating criteria for 
PTSD, extant at the time of the 1981 decision, were 
incorrectly applied.  It is argued that if the RO had 
correctly applied the regulations, the result would have been 
manifestly different, that is, a 10 percent rating would have 
been assigned for the veteran's PTSD instead of a non-
compensable rating.

Here, the regulations in effect at the time of the November 
1981 RO decision stated that a 0 percent rating would be 
assigned if there were neurotic symptoms which may somewhat 
adversely affect relationships with others, but which do not 
cause impairment of working ability.  A 10 percent rating 
would be assigned if there were less than the criteria 
assigned for 30 percent, with emotional tension or other 
evidence of anxiety productive of moderate social and 
industrial impairment.  A 30 percent rating was for 
application if there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms result 
in such reductions in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment.  See 38 C.F.R. § 4.132 (1981).

In the November 1981 rating decision at issue, the relevant 
evidence of record consisted of a report of a September 1981 
psychiatric examination.  This report diagnosed PTSD but 
noted that the veteran's degree of impairment was mild 
because he was adjusting to his present circumstances of 
civilian life and learning to cope.  The examiner also stated 
that he currently had a steady job, noting that at the time 
of his examination, he had worked for his present company for 
5 years.  The examiner commented that there was much drive to 
do things and work hard with little true achievement until 
recently with his steady job.  The examiner also noted that 
the veteran got along well with his present wife and her kids 
from a former marriage.  

On the basis of the findings in this September 1981 VA 
examination report, the RO granted service connection and 
assigned the veteran a 0 percent (non-compensable) disability 
rating, effective from January 20, 1981.  The RO reasoned 
that the psychiatric examination showed that the veteran's 
speech was clear, coherent and relevant, his impairment was 
described as mild and noted that although he had little true 
achievement in the past, he currently held a steady job.  

The veteran's representative contends that the evidence in 
this psychiatric evaluation points to a 10 percent rating 
instead of the non-compensable rating assigned by the 
November 1981 RO decision.  The representative argues that 
the examiner's use of the term "mild" in describing the 
veteran's symptoms established a compensable level of 
disability.  However, as noted above, to constitute a valid 
CUE claim, the veteran must assert more than a disagreement 
as to how the facts were weighed or evaluated.  In this case, 
at best, the veteran's allegation is that the RO improperly 
weighed and considered the evidence.  The veteran has not 
offered any other argument except to say that VA was wrong in 
its interpretation of the rating code.  It is not enough to 
argue that the RO should have reached a different conclusion 
based on the regulations in effect at the time of the RO 
decision.  As such, the Board finds that the veteran's 
arguments and/or allegations are inadequate to raise a valid 
CUE claim.  See Fugo, 6 Vet. App. at 44.  (Unlike more recent 
versions of the regulation, the rating criteria in effect in 
1981 required a showing of "moderate" level of psychiatric 
impairment to warrant a 10 percent rating.  38 C.F.R. § 4.132 
(1981).)  

II.  CUE in a September 20, 1983 RO action

At the veteran's March 2007 BVA hearing, the veteran's 
attorney asserted that the RO committed CUE by not developing 
and adjudicating the veteran's August 1983 request for a  re-
evaluation and examination for his "nerves."  Specifically, 
in August 1983 the veteran submitted a VA Form 4138 
"Statement in Support of Claim," stating that he felt his 
condition was worse and that he would like to have a physical 
and be re-evaluated.  In response to this submission, on 
September 20, 1983, the RO sent the veteran a letter 
explaining to him that before his claim could be considered, 
he had to submit evidence showing that his service-connected 
disability had increased in severity.  The letter explained 
to the veteran that he needed to submit medical evidence, 
statements from individuals, or at least his own statement 
showing that his symptoms had increased in severity, and/or 
dates and places of recent treatment.  However, the Board 
notes that despite receiving this letter, the veteran did not 
submit any additional evidence or information.

As noted above, a determination that there was CUE must be 
based on the records and law that existed at the time of the 
prior unappealed rating decision/RO action.  Russell, 3 Vet. 
App. at 314.  Here, there is no evidence that the statutory 
and regulatory provisions in effect at the time of the RO's 
September 1983 action were incorrectly applied.  The Board 
notes that the Veterans Claims Assistance Act was not enacted 
until 2000.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007).  Although currently the VCAA 
requires VA to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim (such as 
by providing a VA examination under certain circumstances), 
see 38 U.S.C.A. § 5103A (West 2002), this regulatory duty was 
not in effect in 1983 when the RO sent the veteran a letter 
requesting that he submit evidence in support of his claim 
for an increase.  Additionally, governing legal authority at 
the time stated that where evidence requested in connection 
with a claim for an increase is not furnished within 1 year 
after the date of request, the claim will be considered 
abandoned.  After the expiration of one year further action 
will not be taken unless a new claim is received.  See 
38 C.F.R. § 3.158 (1982).  The Board notes that the veteran 
did not furnish additional evidence within the requisite one-
year period.  This regulation regarding abandoned claims 
further supports the conclusion that the RO did not 
incorrectly apply the law in failing to develop and 
adjudicate the veteran's claim in the absence of evidence 
submitted establishing that his disability had increased in 
severity.  In addition, as noted above, even if there was a 
duty on the part of the VA to have further developed the 
veteran's claim, VA's breach of its duty to assist cannot 
form a basis for a claim of CUE.

In sum, after reviewing the pertinent regulations in effect 
at the time of the September 1983 RO action, there is no 
indication that the RO incorrectly applied the regulations, 
and the veteran has not offered any other specific allegation 
as to why the September 1983 RO action amounted to CUE beyond 
his contention that the RO left his increased rating claim 
pending and unadjudicated.  As such, the Board finds that the 
requirements for a valid claim of CUE have not been satisfied 
with respect to the September 1983 RO action.

With regard to VCAA consideration, given the parameters of 
the law surrounding CUE claims, the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed in an RO decision.  See Parker v. Principi, 15 Vet. 
App. 407 (2002).   

III.  Earlier Effective Date

The law governing the assignment of an effective date for an 
award of increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2) (West 2002), which provides:

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that in increase in 
disability had occurred, if application 
is received within one year from such 
date.  

See also 38 C.F.R. § 3.400(o)(2) (2007) (to the same effect).  
However, when there has been a prior determination as to the 
proper rating to be assigned--as there was in this case when 
a compensable rating was denied in a November 1981 rating 
decision--any claim based upon the same factual basis may not 
be considered.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2007).  Consequently, if the November 1981 
rating decision by which a compensable rating was denied has 
become a final determination, evidence available to the RO 
when it decided the claim in 1981 may not now be used as a 
basis for establishing that the veteran deserved a 
compensable rating.  

The veteran has argued that a 1983 claim was unadjudicated 
and remains pending such that an earlier effective date 
should have been awarded for the 70 percent rating that was 
ultimately awarded in May 2004.  However, as noted above, his 
1983 claim was abandoned.  38 C.F.R. § 3.158.  Although he 
filed another claim in April 1988, this claim was also 
abandoned by the veteran.  Following the April 1988 claim, VA 
scheduled the veteran for an examination for his PTSD and he 
failed to report without explanation.  The RO told the 
veteran by way of a July 1988 letter that his claim could not 
be granted unless he reported for an examination.  (No 
evidence had been received since the 1981 adjudication.)  He 
was told that he needed to indicate a willingness to report 
before another examination would be scheduled; he was also 
given his appellate rights.  He did not respond.  

Since adequate notice was sent to the veteran's then last 
known address, and because no timely appeal was initiated, 
the Board concludes that the 1988 action by the RO was 
sufficient and the veteran's failure to respond amounted to 
abandonment of his 1988 claim.  38 C.F.R. § 3.158.  
Consequently, pursuant to 38 C.F.R. § 3.158, right to 
benefits, such as the 70 percent rating, may not commence 
earlier than the date of filing of a new claim.  Id.  Thus, 
the Board must look to any claims filed and to the facts 
established by evidence received after the 1988 action in 
order to determine the proper effective date for the 
assignment of a compensable rating.

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 1991) refer 
to the date an "application" is received.  "'Application' is 
not defined in the statute.  However, in the regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.'"  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  In the veteran's 
case, no such communication was received after the 1988 
action until January 29, 2003.  In a claim received that day, 
the veteran's representative asked the RO to consider the 
correspondence as a claim for service connection for PTSD.  
The RO properly construed this as a claim for an increased 
rating.  

Under some circumstances, the date of VA outpatient or 
hospital examination, or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1) (2007).  This 
may be done after a formal claim for compensation had been 
disallowed for the reason that the service-connected 
disability was not compensable in degree.  38 C.F.R. 
§ 3.157(b) (2007).  Consequently, because the veteran had 
previously had a formal claim for compensation for PTSD 
denied (see rating action taken in November 1981), the date 
of any qualifying report thereafter received in the veteran's 
case must be accepted as a claim.  However, no such evidence 
is of record.  

As noted above, under the provisions of 38 U.S.C.A. 
§ 5110(b)(2) (West 2002), the award of a compensable rating 
should be made effective on the earliest date as of which it 
is ascertainable that an increase occurred, if the 
application--in this case the January 29, 2003, claim--is 
received within one year of that date.  Turning to the 
evidence presented in this regard, the Board concludes that 
an ascertainable increase was not shown prior to the 
currently assigned effective date-January 29, 2003.  In 
fact, no evidence of treatment was shown subsequent to the 
1981 action and prior to the 2003 claim.  When the veteran 
was examined by VA in April 2003, he admitted that he had 
never been seen for mental health treatment except once in 
1970 for tension and stress.  Given this information 
regarding the absence of medical information that might have 
established entitlement up to a year prior to the 2003 claim, 
and keeping in mind the finality of the 1981 denial and the 
abandonment of the 1988 claim, the Board finds that the 
preponderance of the evidence is against the claim for an 
earlier effective date.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

In this case, it was a May 2004 grant of January 29, 2003, 
effective date for award of a 70 percent rating that the 
veteran disagreed with.  His claim for increase had in effect 
already been substantiated.  Consequently, "the statutory 
scheme contemplates that . . . section 5103(a) notice has 
served its purpose and its application is no longer required 
because the claim has already been substantiated."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
The veteran has disagreed with a "downstream" issue-the 
effective date assigned for the higher rating, and the 
statute requires that a statement of the case be issued after 
receipt of the disagreement.  This is what the RO did.  

The duty to assist has been fulfilled.  As noted above, even 
when the veteran reported for the 2003 examination, he 
reported that he had not received treatment other than once 
in 1970.  Consequently, a search for additional records in 
attempt to establish entitlement earlier than the 2003 claim 
would not be fruitful.  


ORDER

The claim that there was CUE in a November 1981 rating 
decision, in which the RO awarded a 0 percent (non-
compensable) evaluation for PTSD, effective from January 20, 
1981, is dismissed without prejudice to refiling.

The claim that there was CUE in a September 1983 RO action, 
in which the RO required the veteran to submit evidence or 
information of an increase in severity before the RO would 
further develop his claim, is dismissed without prejudice to 
refiling.

Entitlement to an effective date earlier than January 29, 
2003, for the award of a 70 percent rating for PTSD is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


